                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 Southern Division

                                               )
CINTYA CASTRO, et al.,                         )
                                               )
       Plaintiffs,                             )
                                               )
       v.                                      )           Civil Action No. CBD-18-2421
                                               )
EARLY LEARNING LANGUAGE                        )
ACADEMIES, LLC, et al.,                        )
                                               )
       Defendants.                             )
                                               )

                                           ORDER

       Plaintiffs Cintya Castro (“Castro”), Marcel Latorre (“Latorre”), and Yulisa Delgado

(“Delgado”) (collectively “Plaintiffs”) brought claims alleging unpaid wages and overtime

compensation under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., the

Maryland Wage and Hour Law (“MWHL”), Md. Code Ann., Lab. & Empl. §§ 3-401, et seq.,

and the Maryland Wage Payment and Collection Law (“MWPCL”), Md. Code Ann., Lab. &

Empl. §§ 3-501, et seq. ECF No. 37. Plaintiffs sought damages, including liquidated and treble

damages, from Defendants Early Learning Language Academies d/b/a Whole Kids Academy

(“WKA”), Cassandra Castro, Crystal Esler, and John Esler (collectively “Defendants”). On

January 6, 2021, the parties submitted a Joint Motion for Approval of Settlement Agreement

(“Joint Motion”) seeking the Court’s approval of their settlement agreement. ECF No. 47.

       The Court has reviewed this motion, the attached exhibit, and the applicable law. For the

following reasons, on this 25th day of January 2021, the Court hereby DENIES WITHOUT

PREJUDICE the parties’ Joint Motion.
       It is the Court’s responsibility to review FLSA settlement agreements for reasonableness.

Gionfriddo v. Jason Zink, LLC, No. Civ. A. RDB-09-1733, 2011 WL 2791136, at *2 (D. Md.

July 15, 2011) (“Settlement agreements that resolve claims pursuant to the FLSA must receive

court approval.”) (citations omitted). The Joint Motion presently before the Court contains

insufficient information by which the Court might assess its “reasonableness” under the factors

identified in Saman v. LBDP, Inc., Civ. No. A. DKC-12-1083, 2013 WL 2949047 (D. Md. June

13, 2013). Specifically, the parties failed to adequately discuss: the extent of discovery, the

probability of Plaintiff’s success on the merits and the amount of settlement in relation to the

potential recovery, as well as the reasonableness of Plaintiffs’ requested attorneys’ fees.

       Although the parties negotiated the amount of attorneys’ fees to be paid, J. Mot. 3, the

Court still needs to find that the attorneys’ fees requested are reasonable. An hourly rate is

reasonable if it is “in line with those prevailing in the community for similar services by lawyers

of reasonably comparable skill, experience, and reputation.” Riveros v. WWK Constr., Inc., No.

CV PJM 15-193, 2015 WL 5897749, at *4 (D. Md. Oct. 5, 2015). “In Appendix B to its Local

Rules, this Court has established rates that are presumptively reasonable. . . .” Id. “Plaintiffs

should also provide all documentation necessary for the Court to make a lodestar determination

as to the hours reasonably expended, including but not limited to declarations establishing the

hours expended by counsel, broken down for each task.” Id.

       In this case, Plaintiffs’ counsel allege that the hourly attorneys’ fees incurred were

approximately $38,000.00. J. Mot. 5. Further, they allege that the fees are “consistent with the

rates set forth in Appendix B of the local rules.” Id. However, Plaintiffs’ counsel failed to

address how they incurred $38,000.00, in attorneys’ fees and provided no information regarding:

the time and labor counsel expended working on this case, the calculation of fees to be awarded



                                                  2
under the Local Rules, and the estimated hours in regular and overtime wages in dispute for each

Plaintiff. Additionally, counsel did not submit any documentation to support the reasonableness

of the attorneys’ fees requested. Therefore, Plaintiffs’ counsel has not provided the Court with

sufficient information to make a proper lodestar determination of the reasonableness of

attorneys’ fees.

        It is also noteworthy that the parties alleged that “various Defendants declared

bankruptcy at separate times, which were ultimately all dismissed.” J. Mot. 2. The parties are

directed to submit specific details explaining which Defendants declared bankruptcy, and the

result of each filing.

        For the foregoing reasons, the Court DENIES the Joint Motion without prejudice.

Counsel are permitted to submit supplemental documentation, addressing the requested

information, within (14) days of this Order.




January 25, 2021                                                      /s/
                                                      Charles B. Day
                                                      United States Magistrate Judge




CBD/pjkm




                                                 3
